[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
NOTICE TO COUNSEL
After reviewing the briefs of the parties on the motion for sanctions and the motion for a protective order it is apparent that a serious legal issue is involved in the two, related motions, and that the result is not so clear cut that the motions are easily resolved without further research and consideration. Resolution of the issue is unnecessary at this time, and will become academic if the defendants obtain summary judgment on another legal issue which will be raised by a motion for summary judgment which the defendants are filing. While the issue raised in the present motions may have to be decided at some point, the courts cannot be used to obtain judicial opinions upon academic points of law, Reply of the Judges, 33 Conn. 586, and the court reserves decision on the motions at this time.
ROBERT A. FULLER, JUDGE CT Page 1454